Citation Nr: 1817722	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Given that the Board is granting service connection for tinnitus, a discussion of whether VA complied with its duties to notify and assist concerning this claim is unnecessary.

II. Tinnitus 

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran contends that his tinnitus resulted from exposure to acoustic trauma during active service. The Veteran reported having high levels of noise exposure during service without adequate hearing protection. For the following reasons, the Board finds that service connection for tinnitus is established

His military occupational specialties were listed as fire crewman and personnel disbursing specialist. See DD Form 214. 

The Veteran's service treatment records reveal that in August 1972, the Veteran reported experiencing hearing problems with his left ear.

The Veteran expressed that he experienced ringing in the ears in service and that the ringing has never stopped since service. See Statement in Support of the Claim dated April 2013.  

Although the January 2014 VA examiner opined that tinnitus is less likely caused by military noise exposure because there was "nothing that would indicate being exposed to noise exposure", the Board finds the examiner's opinion to have little probative value since the examiner did not consider the Veteran's military occupational specialty as a fire crewman as well as the Veteran's lay statements reported having high levels of noise exposure during service without adequate hearing protection. 

The Board finds the Veteran's lay statements regarding the onset of tinnitus persuasive. The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge. Therefore, the Veteran is competent to confirm as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  Moreover, tinnitus-or, ringing in the ears-is the type of disability that may be established on the basis of lay evidence as it is subjective in nature. See Charles v. Principi, 16 Vet. App. 370 (2002).

Based on the Veteran's competent and credible statements, in-service reports of experiencing hearing problems, his exposure to acoustic trauma in service, and continuity of symptomatology, the Board must resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Therefore, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established. See 38 U.S.C. § 5107, 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


